Title: To George Washington from Colonel Johann Christoph Koehler, 21 March 1780
From: Koehler, Johann Christoph
To: Washington, George


          
            Sir
            Rutland [Mass.] 21st March 1780
          
          My bad State of health, which Since I came to this place has been daily improving puts me under the necessity of troubling Your Excellency wt. my present address.
          Sometime before I had the misfortune of becoming a prisoner of war, I made application to the Prince of Hesse for leave to return to Germany: His Royal Highness (in consideration of my long service for forty two years, & the want of health, which renders me incapable of active Service) will I have no doubt grant my request, & orders for that purpose, I am convinced have long or now been sent to New york.
          From the above motives, I presume to Solicit Your Excellency for

leave to go to New york on parole, and remain there, till such time as an Exchange for me takes place, or a Genl one is Settled.
          Lt Studenroth and Ensn Pa[u]li both officers belonging to the Same Regt wt. me, were taken prisoners wt. me last april, the former is my nephew, a young man, who has been always under my protection, & I wish if possible to bring along wt. me to Germany; Should Your Excellency think proper to attend to my requisition, including these two Gentlemen in the parole, will add greatly to the obligation.
          I take the liberty of inclosing a letter for Genl Knyphausen, which I request Your Excellency will order to be forwarded—I hope Your Excellency, will pardon me for the trouble I give, & impute it to my situation. I have the Honor to be Sir Your very obedt humble Servant
          
            J. C. Koehler Colonel of the Hessian Troops
          
        